Title: To James Madison from Benjamin W. Crowninshield, 27 September 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Salem 27th Sepr. 1815.
                    
                    Your esteemed favour has been rec’d, dated 18 Inst. I wrote you, Capt Stewart had declined the honor of a seat at the Navy Board, & requested that you would instruct me farther on that subject.
                    1st. As to the “precautionary force that ought to be continued in the medin.?” you observe it would be best to leave it with the Coms. there, they

were instructed as to that point; but when we hear from Bainbridge, it will not be too late to give other instructions.
                    2d. The whole force intended for the medin. has sailed, the last, was the UStates Frigate, Capt Shaw, & 2 store vessells; they sailed about the first of Sepr., from Boston.
                    The vessells that are now preparing are the 74 washington at Portsmouth, the 74 Franklin at Pha., both of which Ships, it was thought best to remove to more safe & convenient harbors; yet if it was necessary, I think, the washington 74 might relieve Come. Bainbridge of the Indt. 74.
                    Yet I do not see the necessity of sending any vessells to relieve any of that squadron, untill the next season.
                    The Tom bowline schooner has been ordered to be got ready for the N.O. station, which is the only vessell now at home, belonging to the Govt., that could be employed to advantage, on that station; & with the force now there, perhaps enough.
                    I am happy to hear that the convention with GB, is good, so far as it goes. I see no reasonable objection to the India trade, being regulated in that manner, from her dominions. I am, very Sincerly, & respectfully yr. O. St
                    
                        B W Crowninshield
                    
                